DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to the reply, filed February 4, 2021, to the Preinterview First Office Action.  In the Reply under 1.111 to Pre-Interview Communication, Applicant has waived the interview and wishes for the amendments to be examined on the merits.  
Claims 1, 9, and 16 are amended.  Claims 10 and 17 are canceled.  Claims 1-9, 11-16, and 18-20 are pending and have been examined.  
Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  Applicant states that "each of the series of records is linked to other records in a blockchain such the records reflecting…."  Applicant should state "such that" or "so that" but "such" by itself in this usage is not grammatically correct.  Additionally, Applicant should modify "reflecting" to "reflect." However Applicant wishes to write the limitation, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the preamble, "The storage medium of claim 9," however it is unclear whether claims 18 and 19 are referring to the blockchain events or if claims 18 and 19 intended to refer to claim 16, which is a non-transitory storage medium claim.  Additionally, claims 18 and 19 do not recite the preamble of claim 9 and therefore do not further modify the method limitations of claim 9.  Because it is unclear how claims 18 and 19 are intended to further limit claim 9, or whether they were intended for claim 9 (given the medium claim of claim 16), Applicant has not particularly pointed out and distinctly claimed the invention in these claims. 
For compact prosecution purposes, Examiner will interpret claims 18 and 19 as being dependent on claim 16 and further limiting the storage medium of claim 16.  
Therefore, claims 18 and 19 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  

	Per Applicant's claims, 
Claims 1-8 are a system, which is a machine.
Claims 9, 11-15 are a method, which is a process.
Claims 16, 18-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:

responsive to user agreement to the amended agreement, create a revised document; and create a time ordered, sequentially linked series of data records of the request, selection, election, respective responsive presentations, agreement and creation, wherein each of the series of records is linked to other records, and is viewable by parties to the agreement.
The abstract idea of claim(s) 9 and 16, which are similar in scope, is defined as:
detecting occurrence of a condition affecting one or more existing agreements; determining to which existing agreements the condition applies; notifying a party to the each determined agreement of a needed modification; sending modified versions of each determined agreement reflecting the modification;
presenting the modified versions to the party;
receiving acknowledgement of modified-version receipt and presentation: receiving acceptance or rejection from the party; and creating a time ordered, sequentially linked series of data records, of the notifying, sending, presenting, receiving acknowledgment, and receiving acceptance/rejection, wherein each of the series of records is linked to other records such the records reflecting request, selection, election, presentations, agreement and creation, is viewable by the parties to the agreement.  
The abstract idea steps recited in claims 1, 9, and 16 are those which describe a legal interaction.  Applicant explicitly uses legal terminology and the steps of contract BuySafe which found that the steps of forming a certain kind of agreement (a guarantee) recite an abstract idea. Likewise, these steps recite an abstract idea of contract formation, modification, and recordation.  Though the steps are not the exact same as the steps in BuySafe, they are of the same subject matter.  
The steps that Examiner has taken from Applicant claim language which define the abstract idea are as follows:  First, responsive to a request for "data modification," in other words, changing something in the contract, available data options are presented, that is, alternatives are given.  Then, data is selected (a choice is made by a person).  Then, this change is written into the agreement "for consideration," where consideration is a specific term in contract law meaning a "bargained for exchange."  This term has no technical meaning, only a legal meaning.  Then, a "time ordered, sequentially linked series of data records" is created represents the steps of the exchanges which make up the agreement:  the request, selection, election, respective responsive presentations, agreement and creation.  This can be done on paper, and can be linked to other paper by reference (page numbers and table of contents, for example) and by dates as well (time stamping documents, which can be done with a pen).  These steps are a legal interaction and therefore, both alone and in combination, they recite an abstract idea.  Finally, because these steps can be performed on paper, they are viewable by parties to the agreement.  Therefore, the steps as defined above by Examiner are a certain method of organizing human activity.
Examiner refers Applicant to further explanation in MPEP 2106.04(a)(2):
An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 9, and 16, above, mentally, which makes it a certain method of organizing human activity.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 
Claim 1 recites the following additional elements:
A system comprising: a processor configured to:
stored as blockchain events,
the series of records is linked to other records in a blockchain such the records reflecting [contractual steps which are the abstract idea]
represented by the blockchain events, is viewable but unalterable.
Claim 9 recites the following additional elements:
stored as blockchain events,
the series of records is linked to other records in a blockchain such the records reflecting [contractual steps which are the abstract idea]
represented by the blockchain events, is viewable but unalterable.
Claim 16 recites the following additional elements:
A non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method comprising:
the series of records is linked to other records in a blockchain such the records reflecting [contractual steps which are the abstract idea]
represented by the blockchain events, is viewable but unalterable.
or other machinery because, first, in claims 1, 9, and 16, generic computer components are recited which one ordinarily skilled would interpret as merely requiring any compute (therefore a generic computer – smartphone, laptop, desktop) .  Then, in the independent claims, blockchain is claimed that stores each step in a linked series of records, that makes the records "viewable but unalterable."  Because blockchain and smart contracts sequentially store unalterable transaction recordation that is viewable by parties to a transaction, Applicant is merely claiming an applied use of blockchain for its known benefits.  Applicant has not improved blockchain technology, and has not improved other technology with blockchain (no improvement was found in the specification).  The only improvement, in par 035, is to the abstract idea itself, that of "renegotiation," which Applicant states is in "real time," but without any explanation as to why this is an improvement.  Nor could one ordinarily skilled see an improvement to technology (see MPEP 2106.05(a) for requirements if arguing an improvement) because contracts may be renegotiated in real time using applied technology, for instance, with generic computers without blockchain.  In other words, the blockchain does not add any improvement to real time negotiation that computers don't already have.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Therefore, the arguments in Prong 2 are carried over and applied here.  Because Applicant has only recited "apply it" limitations, using known technology for its known benefit without an improvement to technology, Applicant is not reciting significantly more than the abstract idea.  Examiner further notes that there is ample evidence that the benefits Applicant is claiming are just a part of Blockchain and are therefore well-known, understood, and conventional.  See Gopie, Nigel, "What are smart contracts on blockchain?" Blockchain Pulse: IBM [online], published on July 2, 2018, available at: < https://www.ibm.com/blogs/blockchain/2018/07/what-are-smart-contracts-on-blockchain/ >.  In Gopie, on page 3, benefits of blockchain are unalterability (see "Security") and viewable, where "transactions are shared across 
Per the dependent claims:
	Per claim 2-8, 11-15, and 18-20, Applicant's limitations merely further define the legal interaction, which is a part of the abstract idea.  This includes requesting additional "data" if a "volume of data" is "exceeded," because this is a modification of the agreement to get additional "data."  Therefore, for these reasons, Applicant has not recited a practical application or significantly more than the abstract idea of claims 1, 9,and 16.  
Therefore, claims 1-9, 11-16, and 18-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen"), in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki").
	Per claim 1, Bathen teaches a processor configured to in par 042.  
	Bathen teaches responsive to a request for data modification, present available data options; in par 023 where different tiers are set for different volumes of data to be stored.  
	Bathen then teaches responsive to selection of a data option, present a consideration modification in par 024 where a policy is selected, but then the policy is updated which teaches a consideration modification.  This is presented because notification are created and sent to the necessary parties, see par 024.
	Bathen then teaches responsive to a user data option election, present an amended agreement reflecting the consideration modification in par 032 where the 
	Bathen then teaches responsive to user agreement to the amended agreement, create a revised document in par 032 where, after the contract is signed off on, it is deployed to the blockchain.  
	Bathen does not teach create a time ordered, sequentially linked series of data records, stored as blockchain events, of the request, selection, election, respective responsive presentations, agreement and creation, wherein each of the series of records is linked to other records in a blockchain such the records reflecting request, selection, election, presentations, agreement and creation, represented by the blockchain events, is viewable by parties to the agreement, but unalterable.
	Androulaki teaches a blockchain proposal and bilateral negotiation.  See abstract.
	Androulaki teaches creating a time ordered, sequentially linked series of data records, stored as blockchain events in par 026 where a blockchain stores an immutable, sequenced record in blocks.  See par 026: "The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks."  Androulaki then teaches of the request, selection, election, respective responsive presentations, agreement and creation, wherein each of the series of records is linked to other records in a blockchain, in par 024 where the negotiation history is preserved on the blockchain.  See par 024: "The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, 
	Androulaki then teaches such the records reflecting request, selection, election, presentations, agreement and creation, represented by the blockchain events, is viewable by parties to the agreement, but unalterable in par 024 where 'n' participants can use the ledger to negotiate bilateral agreements and the history of all members is accessible including all exchanged messages where the parties to an agreement may see the communicating messages.  This is further taught in par 039 where agreement proposals are sent using messages on a chaincode (blockchain), and in par 053 where the blocks of the transaction are delivered from the ordering node to all peer nodes on the channel.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract data options teaching of Bathen with the blockchain recordation teaching of Androulaki because Androulaki teaches that having a log of all exchanged messages will create a non-repudiation record so that in case there are conflicting agreements, there will be a way to resolve the conflict.  This would teach an improvement over Bathen, which does not necessarily teach that the messages are preserved on the blockchain.  Therefore, Bathen in 
Per claim 4, Bathen and Androulaki teach the limitations of claim 1, above.  Bathen further teaches the data options include total volume of data over a predefined time period in par 033 where a volume of data is tracked (which teaches total volume of data) on a tunable window of time.  See par 033: "The monitoring engine 250 tracks data volume IO (i.e., file IO, object reads/writes, etc.), and periodically invokes the policy chaincode 234 of the repository 232 based on a tunable window of time."  The data volume options are determined based on different tiers which if a certain tier is exceeded then the data tier may be changed, which teaches data options because there are different tiers based on total volume over time.  See par 037.  
Per claim 6, Bathen and Androulaki teach the limitations of claim 1, above.  Bathen further teaches the processor is configured to detect a request for data outside the parameters of a present agreement, and treat that request for data as a request for data modification in par 027 where the smart contract can operate "beyond" thresholds, which teach outside the parameters of a present agreement, in order to generate a "storage pool," which teaches a data modification.  
Per claim 8, Bathen and Androulaki teach the limitations of claim 6, above.  Bathen further teaches wherein a request for a data, after a volume of data specified by the agreement is exceeded, is treated as a request for data outside the parameters of the present agreement in par 029 where after a volume exceeds a tier threshold, the new volume is submitted to the blockchain to execute a policy specific to the excess volume.  The new volume invokes a new policy.  See par 029:  "whenever 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen"), in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of McKelvie et al., US PGPUB 2019/0370244 A1 ("McKelvie").   
	Per claim 2, Bathen and Androulaki teach the limitations of claim 1, above.  Bathen does not teach wherein data options are drawn from a database including present data delivery options.
McKelvie teaches a database system that allows for recovery for database failure.   See abstract.
	McKelvie teaches wherein data options are drawn from a database including present data delivery options in par 038 where in a database HSM aware application, teaching database, a client can provide a preference, teaching option, regarding the type of memory to be used for metadata in associated with a particular table.  That present data delivery options are taught, are taught in par 080 where web service over a machine to machine interaction over a network are taught.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract data delivery teachings 
As increasing amounts of data are stored and maintained for a variety of different purposes, optimizing the performance of access requests and other operations performed by database systems with regard to stored data is becoming increasingly important when handling larger amounts of data and greater numbers of access requests.
Par 002.  
Because Bathen teaches data storage and access via tiers, and database systems are used to store data, McKelvie teaches an optimization of those systems where larger amounts of data and greater numbers of access requests are occurring.  For these reasons, one would be motivated to modify Bathen as modified by Androulaki with McKelvie.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen"), in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of Nagla et al., US PGPUB 20180018723 A1 ("Nagla").
Per claim 3, Bathen and Androulaki teach the limitations of claim 1, above.  Bathen does not teach the data options include types of vehicle data.
Nagla teaches a distributed ledger platform for vehicle information.  See abstract.
Nagla teaches the data options include types of vehicle data in par 097 where a vehicle record which store information about the life of a vehicle is taught, and within the vehicle record are make and model information as taught in par 0100 as well as transaction information as taught in par 0101.  
. 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen"), in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of Madhavan et al., US PGPUB 2017/0295023 A1 ("Madhavan").
Per claim 5, Bathen and Androulaki teach the limitations of claim 1, above.  Bathen does not teach wherein the processor is configured to include a time-ordered, sequential link to the record, of user non-agreement, responsive to a user declining the amended agreement.
Madhavan teaches a real time reconciling data structure for exchange of messages requesting to change data.  See abstract.  
Madhavan teaches wherein the processor is configured to include a time-ordered, sequential link to the record, of user non-agreement, responsive to a user declining the amended agreement in par 038 where the proposed assertion and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract data provisioning teaching of Bathen, in view of Androulaki, with the recordation of a declining of an amended agreement teaching of Madhavan because one would want a record of conversations in case dispute resolution became necessary due to a disagreement about a data provisioning agreement.  With this teaching, one would be able to see in the record where someone did not agree and a user declined a proposed assertion (teaches an amended agreement) and therefore the user would be estopped from claiming otherwise.  For these reasons, one would be motivated to modify Bathen with Madhavan.  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen"), in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of Seeger et al,. US PGPUB 2007/0130236 A1 ("Seeger").  
Per claim 7, Bathen and Androulaki teach the limitations of claim 6, above.  Bathen does not teach a request for a data type not provided for in the agreement is treated as a request for data outside the parameters of the present agreement.

Seeger teaches a request for a data type not provided for in the agreement is treated as a request for data outside the parameters of the present agreement in par 041 where a storage pool corresponds to a data type, and a storage pool exists within a storage tier, therefore certain data types that are not in an agreed storage tier would be outside the parameters of the agreement.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the data agreement teaching of Bathen, as modified by with the data type not provided for teaching of Seeger because Seeger teaches in par 015 that by using chargeback accounting, it helps a user to plan for disk space needs by assigning a value to each resource usage.  One ordinarily skilled would recognize that this is an improvement to Bathen because it would help users to find agreement on what they should pay for data storage.  For these reasons, one would be motivated to modify Bathen with Seeger.
Claims 9, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al., US PGPUB 2017/0295023 A1 ("Madhavan") in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki").
Per claims 9 and 16, which are similar in scope, Madhavan teaches:
Per claim 16, Madhavan teaches a non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method comprising in par 0218.  
detecting occurrence of a condition affecting one or more existing agreements in par 0129, where receiving the message of a request to modify teaches detecting occurrence of a condition affecting an existing agreement because the condition is that one party wants it to be modified.  See par 0129: "The operation of the system 700 includes receiving a data transaction message from a participant, i.e. the ledger device 502B, 502C, 502n associated therewith, (block 902)"  See par 0123: " be operative to, receive data transaction messages and, upon receipt, and determine whether the received data transaction message comprises a request data transaction message comprising data indicative of a request by the participant to modify data stored in the portion of the shared data structure 320," … par 0064: " The computer implemented method may comprise receiving a data transaction message from a participant of the plurality of participants, and determining whether the received data transaction message comprises a request data transaction message comprising data indicative of a request by the participant to modify data, e.g. modify existing data or add new data, stored in the portion of the shared data structure.
Then, Madhavan teaches determining to which existing agreements the condition applies in par 0129 where, because the agreements are partially defined by which parties are attached to the agreement, a participant is identified. As a participant is a necessary element to an agreement, this determines (in addition to the teaching above, which also determines the existing agreement and condition—because the agreement is being requested to be modified) which existing agreement applies.  See par 0129: "The operation of the system includes identifying a participant, i.e. the ledger 
Then, Madhavan teaches notifying a party to the each determined agreement of a needed modification ; sending modified versions of each determined agreement reflecting the modification; par 0129, where the proposed modification is prepared and sent to parties in the notifying message.  See par 0129: "Modifying a portion of a shared data structure 320, or electronic ledger 732, according to the identified participant, i.e. the ledger device 502B, 502C, 502n associated therewith, (block 910). The operation of the system further includes generating a notification data transaction message (block 912). Transmitting the notification data transaction message (block 914)."
Then, Madhavan teaches presenting the modified versions to the party; receiving acknowledgement of modified-version receipt and presentation where, in par 0129, the parties must validate the request to modify the data. This, under a broadest reasonable interpretation teaches presenting because in order for the parties to validate, they must have been presented the data, and then the validation message is receiving acknowledgement of modified-version receipt and presentation.  See  in par 0112: "In particular, the request may be validated by communicating it, e.g. automatically upon receipt, via the user interface 712 or otherwise, to an external reviewer and/or to external business logic/business rules 718 which evaluate the request to determine whether it is valid or not, and indication of which is then communicated back to the system 700. The external business logic/business rules 718 may comprise one or more external devices, computer programs or combinations thereof, coupled with the system 700 via a network, such as the network 1018 described below with respect to FIG. 10, and which may be operated by the same entity which operates the system 700 or a different entity such as a regulatory or oversight entity."
Then, Madhavan teaches receiving acceptance or rejection from the party in par 0129 where either parties accept or reject (under a broadest reasonable interpretation, Madhavan teaches party where Madhavan teaches parties because a party would be included in parties).  
Madhavan teaches that the transactions ledger may be stored in blockchain, see par 0198, but does not teach creating a time ordered, sequentially linked series of data records, stored as blockchain events, of the notifying, sending, presenting, receiving acknowledgment, and receiving acknowledgement acceptance/rejection wherein each of the series of records is linked to other records in a blockchain such the records reflecting request, selection, election, presentations, agreement and creation, represented by the blockchain events, is viewable by parties to the agreement, but unalterable.
Androulaki teaches a blockchain proposal and bilateral negotiation.  See abstract.
Androulaki teaches creating a time ordered, sequentially linked series of data records, stored as blockchain events in par 026 where a blockchain stores an immutable, sequenced record in blocks.  See par 026: "The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks."  Androulaki then teaches of the notifying, sending, presenting, receiving acknowledgment, and receiving acknowledgement acceptance/rejection wherein each of the series of records is linked to other records in a blockchain such the records reflecting request, selection, election, presentations, agreement and creation,  in par 024 where the negotiation history is preserved on the blockchain.  See par 024: "The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks."  This is also taught in par 029 where the blockchain is used for the negotiation of agreements which involves back and forth sending of messages and agreement proposals.  This teaches notifying (messages), sending (back and forth), presenting (have to see the message to respond to it), receiving (inherent if replying to a message), acknowledgement (likewise).  Receiving acceptance /rejection the slash is interpreted as OR) is taught in par 035 
Androulaki then teaches represented by the blockchain events, is viewable by parties to the agreement, but unalterable in par 024 where 'n' participants can use the ledger to negotiate bilateral agreements and the history of all members is accessible including all exchanged messages where the parties to an agreement may see the communicating messages.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the distributed ledger contract teaching of Madhavan with the blockchain recordation teaching of Androulaki because Androulaki teaches that having a log of all exchanged messages will create a non-repudiation record so that in case there are conflicting agreements, there will be a way to resolve the conflict.  This would teach an improvement over Madhavan, which relies on the transaction completion as a way to avoid storing all messages.  Therefore, Madhavan in combination with Androulaki would be able to resolve conflicting agreements.  For this reason, one would be motivated to modify Madhavan with Androulaki. 
Per claim 14, Madhavan and Androulaki teach the limitations of claim 9, above.  Madhavan further teaches the notifying includes sending a message to a first device pre-associated with the party and wherein the creating includes identification of the first device in par 0140 where the proposerURL is the URL or identity of the proposer.  This teaches under a broadest reasonable interpretation a device because in par 0161 they rely on the url of the counterparty to make a 
Madhavan does not teach in the record.
Androulaki teaches in the record in par 030 where a party A submits a proposal message for party B to the blockchain, which teaches in the record.
Per claim 15, Madhavan and Androulaki teach the limitations of claim 14, above.  Madhavan further teaches the sending includes sending the modified version to a second device pre-associated with the party and wherein the creating includes identification of the second device in par 0161 because they rely on the url of the other party to make a connection with the counterparty on a ledger device, which as taught in par 0107 is the component data structure management system.  Because all of the communication happens in the distributed ledger and each party has their own distributed ledger component management system as described in par 0107, any communication sent to a device happens to a device pre-associated with the party.  
Madhavan does not teach in the record.
Androulaki teaches in the record in par 030 where a party B accesses and signs to declare the proposal an agreement, in the blockchain, which teaches in the record.
Per claim 20, Madhavan and Androulaki teach the limitations of claim 16, above.  Madhavan further teaches wherein the notifying includes sending a message to a first device pre-associated with the party and wherein the sending includes sending the modified version to a second device pre-associated with the party and wherein the creating includes identification of both the first and second devices in the record in par 0140 where the proposerURL is the URL or identity of the 
Because all of the communication happens in the distributed ledger and each party has their own distributed ledger component management system as described in par 0107, any communication sent to a device happens to a device pre-associated with the party.  
Madhavan does not teach in the record.
Androulaki teaches in the record in par 030, where a party A submits a proposal message for party B to the blockchain, then where a party B accesses and signs to declare the proposal an agreement, in the blockchain, which teaches in the record.
	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al., US PGPUB 2017/0295023 A1 ("Madhavan") in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of Hunn et al., US PGPUB 2017/0287090 A1 ("Hunn").
	Per claims 11 and 18, which are similar in scope, Madhavan and Androulaki teach the limitations of claims 9 and claim 16 (for compact prosecution purposes).  	Madhavan does not teach the condition includes a change in law.
	Hunn teaches a contract management platform.
	Hunn teaches the condition includes a change in law in par 0115 where imported language includes data in response to changes in law.  See par 0115: "In one variation, a programmable clause can include legal logic that is configured to import 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the agreement modification teachings of Madhavan, in combination with the blockchain record teachings of Androulaki, with the condition includes a change in law teachings of Hunn because Hunn teaches an improvement over traditional, "static" contracts, see par 004, where the contract can utilize data in real time.  See par 005.  This would allow contracts to be automated, see par 007, so that contracts can respond to data, such as the change in law, see par 008.  Because this would improve Madhavan's teachings' ability to respond to data, one would be motivated to modify Madhavan, as modified by Androulaki, with Hunn.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al., US PGPUB 2017/0295023 A1 ("Madhavan") in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen"), further in view of Seeger et al,. US PGPUB 2007/0130236 A1 ("Seeger").  
Per claim 12, Madhavan and Androulaki teach the limitations of claim 1, above.  Madhavan does not teach the condition includes the party requesting a [parameter] not specified in an existing agreement.
Bathen teaches the condition includes the party requesting a [parameter] not specified in an existing agreement in par 029 where if a tier is exceeded then the 
Madhavan in combination with Bathen does not teach a request for a data type
Seeger teaches a request for a data type in par 041 where a storage pool corresponds to a data type, and a storage pool exists within a storage tier, therefore certain data types that are not in an agreed storage tier would be outside the parameters of the agreement.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the agreement teaching of Madhavan, as modified by Androulaki and Bathen, with the data type not provided for teaching of Seeger because Seeger teaches in par 015 that by using chargeback accounting, it helps a user to plan for disk space needs by assigning a value to each resource usage.  One ordinarily skilled would recognize that this is an improvement to Madhavan in combination with Bathen because it would help users to find agreement on what they should pay for data storage.  For these reasons, one would be motivated to modify Madhavan, in combination with Androulaki and Bathen, with Seeger. 
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al., US PGPUB 2017/0295023 A1 ("Madhavan") in view of Androulaki et al., US PGPUB 2020/0082391 A1 ("Androulaki"), further in view of Bathen et al., US PGPUB 2019/0036778 A1 ("Bathen").
wherein a request for a data, after a volume of data specified by the agreement is exceeded, is treated as a request for data outside the parameters of the present agreement.  (note that claim 19 uses "or" so volume of data being taught by the prior art is sufficient to teach claim 19).  
Bathen teaches wherein a request for a data, after a volume of data specified by the agreement is exceeded, is treated as a request for data outside the parameters of the present agreement in par 029 where after a volume exceeds a tier threshold, the new volume is submitted to the blockchain to execute a policy specific to the excess volume.  The new volume invokes a new policy.  See par 029:  "whenever a volume's IO exceeds a tier's threshold, the data/volume is then submitted to the blockchain fabric, where the chaincode to evaluate the volume information is invoked, and the policy is executed by the fabric."  See also par 029 where to determine what policy was invoked the auditors can go back and look at the blockchain: "auditors can go back in time and see when tiering was triggered, and what policy was executed (e.g., what chaincode was invoked)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract teaching of Madhavan in combination with Androulaki with the volume of data is exceeded treating as a request for data outside of the parameters of the agreement teaching of Bathen because one ordinarily skilled would be motivated to further modify the applied use of Madhavan to include data agreements that change.  Madhavan teaches "property ownership or 
Therefore, claims 1-9, 11-16, and 18-20 are rejected under 35 USC 103.
Response to arguments:
35 USC 101
	Applicant's arguments are unpersuasive.  Applicant argues "there is no paper equivalent to both creating viewable but unalterable events and creating sequential linkages to other elements in the blockchain."  Examiner agrees. However, this newly added element is treated as an additional element because it is recited in a way to instruct the user to apply blockchain to the contract steps which constitute the abstract idea.  
	Then, Applicant argues that "the claim (and all other claims) represent practical implementations of the alleged abstract idea that there is no fear of pre-emption and the aggregate claims represent an improvement to the technology of digital contract creation and resolution allowing for on-the-fly modification of contracts in a manner that is both secure and significantly more efficient than the proposed human equivalent." 
	Therefore, the 101 rejection is maintained.
	35 USC 103
	Applicant has amended the independent claims requiring further search and consideration.  After amendment, new art was found and applied.  Therefore, the arguments are moot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W. CRANDALL/Examiner, Art Unit 3689